Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 1 of 24 PageID #: 2597




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

INSYS THERAPEUTICS, INC. and INSYS )
DEVELOPMENT COMPANY, INC.,         )
                                   )
          Plaintiffs,              )
                                   )
     v.                            ) C.A. No. 17-1303-CFC
                                   )
TEVA PHARMACEUTICALS USA, INC., ) CONSOLIDATED
                                   )
          Defendant.               ) Redacted:
                                   ) Public Version


LETTER TO THE HONORABLE COLM F. CONNOLLY FROM KAREN E. KELLER

OF COUNSEL:                                  John W. Shaw (No. 3362)
J.C. Rozendaal                               Karen E. Keller (No. 4489)
Paul A. Ainsworth                            Nathan R. Hoeschen (No. 6232)
Deirdre Wells                                SHAW KELLER LLP
Josephine J. Kim                             I.M. Pei Building
STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.    1105 North Market Street, 12th Floor
1100 New York Ave. NW, Suite 600             Wilmington, DE 19801
Washington, DC 20005                         (302) 298-0700
(202) 371-2600                               jshaw@shawkeller.com
                                             kkeller@shawkeller.com
                                             nhoeschen@shawkeller.com
                                             Attorneys for Defendant
Dated: April 12, 2019                        Teva Pharmaceuticals USA, Inc.
Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 2 of 24 PageID #: 2598
                                                                            Karen E. Keller
                                                                            I.M. Pei Building
                                                                            1105 North Market Street, 12th Floor
                                                                            Wilmington, DE 19801
                                                                            (302) 298‐0702
                                                                            kkeller@shawkeller.com



                                          April 12, 2019

BY CM/ECF & HAND DELIVERY
The Honorable Colm F. Connolly
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
        Re:    Insys Therapeutics, Inc., et al. v. Teva Pharmaceuticals USA, Inc.
               C.A. No. 17-1303-CFC (Consolidated)
Dear Judge Connolly:

       Teva has been cooperative and forthcoming with document production, and Plaintiffs’
dispute is premature.

        Everything that has been submitted to the FDA has been produced to Plaintiffs. As
Plaintiffs acknowledge, this Hatch-Waxman case involves two Abbreviated New Drug
Applications (ANDAs) that Teva submitted to the FDA: ANDA No. 210135 and ANDA No.
211209. Teva produced to Plaintiffs a complete copy of each ANDA that it submitted to the
FDA, including its proposed product specifications, batch records, and corresponding test results.
These productions were made back in August 2017 for ANDA No. 210135 and July 2018 for
ANDA No. 211209.1 Exhibit 1 to Plaintiffs’ letter was part of Teva’s August 2017 production,
and Exhibit 2 to Plaintiffs’ letter was part of Teva’s July 2018 production. Teva also produced
documents showing that the droplet size testing was performed by
               in August 2017.

         What Plaintiffs now seek is additional documents (that were not submitted to the FDA)
that record the numbers or measurements in Teva’s droplet size test reports. See Pl. letter at 2-3.
After having ANDA No. 210135 for over a year and a half and ANDA No. 211209 over eight
months, Plaintiffs first requested these additional documents with less than two and a half weeks
left in fact discovery. See, e.g., Pl. letter at 2.

        Teva has not refused production. To the contrary, Teva informed Plaintiffs that regardless
of whether the documents that record the numbers or measurements in Teva’s droplet size test
reports are relevant to an issue in the case and responsive to Plaintiffs’ requests for production,
Teva would look to see if it has the documents. If it does, Teva stated that it would produce them
to Plaintiffs. That search is currently underway. Unfortunately, the person at Teva who is the
most likely to know has been on vacation. However, he is scheduled to return to the office next
week, and Teva informed Plaintiffs that it should be able to tell Plaintiffs if it has the requested


1
  The case initially only involved ANDA No. 210135. Plaintiffs first filed a complaint related to
ANDA No. 211209 on March 16, 2018, and Teva promptly produced this second ANDA within
three months of filing its Answer.
SCase
 HAW1:17-cv-01303-CFC
      KELLER LLP                 Document 83 Filed 04/18/19 Page 3 of 24 PageID #: 2599
The Honorable Colm F. Connolly
Page 2

 documents shortly. If Teva locates responsive documents, Teva will produce them. Counsel for
 Teva made this commitment clear in correspondence with counsel for Plaintiffs:

         To be clear, Teva has not refused to produce anything. We are looking to see what
         documents we have. As I previously stated, to avoid unnecessary motion practice,
         if we have the droplet size distribution testing documents you are looking for, we
         will produce them to you.

 Exhibit A (4/10/2019 Email from Deirdre Wells to Joseph Jaros).

         Plaintiffs selectively quote from correspondence among counsel in suggesting Teva is
 resisting discovery, but do not provide the underlying correspondence, which contradicts their
 characterizations. See, e.g., Pl. letter at 3. While Teva does not necessarily agree that the
 documents are relevant and discoverable, the quoted sentence nonetheless goes on to state:

         in the spirit of cooperation and to avoid unnecessary motions practice we have
         been looking into the batch records referenced in your email. From our records,


                                             have been produced. See, e.g., TEVA-
         FENT_0002644-0002685, TEVA-FENT_0002769-0002812, TEVA-
         FENT_00116426-00116568, TEVA-FENT_0025049-0025082. Batch records
         were first produced in August 2017.

 See Exhibit B (4/9/2019 Email from Deirdre Wells to Joseph Jaros). That correspondence also
 provides,
               The                                              were also produced in August
 2017. See, e.g., TEVA-FENT_0002052-0002098.” Id.

        Teva first believed Plaintiffs’ concern was that there were batch records that had been
 provided to the FDA that were not produced to Plaintiffs. Teva responded, as Plaintiffs
 acknowledge, stating that it is not “intending to withhold relevant batch records and will provide
 you what is in our possession, custody, and control.” See Pl. letter at 2. Teva then confirmed that
 it had already produced the complete ANDA submissions, including batch records, that were
 provided to the FDA. Teva directed Plaintiffs to examples of batch records in its production.

            1. Relevance and Responsiveness

         As noted above, Teva informed Plaintiffs that it would look to see if it has documents
 that record the numbers or measurements in Teva’s droplet size test reports, regardless of if they
 are responsive to Plaintiffs’ requests or properly discoverable. Teva stands by this statement.

         However, the three requests for production that Plaintiffs cite do not readily relate to
 documents that record the numbers or measurements in Teva’s droplet size test reports. Request
 for Production No. 50 (which seeks “[d]ocuments sufficient to identify the Teva individuals
 involved in the design, research, formulation, testing or development of Teva’s ANDA
 Products”) seems clearly inapplicable, and Request for Production Nos. 9 and 20 are so broad it
 is unclear what documents Plaintiffs sought by them. See Exhibit 3 to Pl. letter.
SCase
 HAW1:17-cv-01303-CFC
      KELLER LLP                 Document 83 Filed 04/18/19 Page 4 of 24 PageID #: 2600
The Honorable Colm F. Connolly
Page 3

         For relevance, Plaintiffs seem to argue that they need documents because Teva argues the
 claim terms “discrete liquid droplets” and “mean diameter” are indefinite. See Pl. letter at 2-3.
 An indefiniteness analysis considers whether “a patent’s claims, viewed in light of the
 specification and prosecution history, inform those skilled in the art about the scope of the
 invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910
 (2014). This analysis relates to the language of the patent claims and the disclosure in the patent
 specification and prosecution history. It is unclear how documents that record the numbers or
 measurements in Teva’s droplet size test reports are helpful or relevant to this analysis.

            2. Conclusion

        The communication record between the parties makes clear that Teva has been prompt,
 cooperative, and forthcoming with its discovery efforts. Teva is currently searching for
 documents that record the numbers or measurements in Teva’s droplet size test reports. Teva has
 agreed to produce these documents if it has them.

         Although Plaintiffs focus in their letter on documents that record the numbers or
 measurements in Teva’s droplet size test reports, Plaintiffs’ draft order is much broader than that.
 Plaintiffs’ draft order broadly recites “a complete copy of the records underlying [Teva’s]
 Abbreviated New Drug Application Nos. 210135 and 211209 submission batch test results
 reported to the Food and Drug Administration, including the records underlying the ‘Droplet
 Size Distribution’ results reported by Teva to the FDA.” Exhibit A to Pl. letter. It is unclear what
 documents, other than the documents that record the numbers or measurements in Teva’s droplet
 size test reports, Plaintiffs are seeking and how they are relevant to any issue in the case. To the
 extent Plaintiffs seek documents other than the documents that record the numbers or
 measurements in Teva’s droplet size test reports that Plaintiffs’ letter discusses, Plaintiffs have
 failed to clearly explain what they are looking for and how it is relevant to any issue in this case.

         Plaintiffs’ request is therefore premature and overly broad. It should be denied.


                                                       Respectfully submitted,

                                                       /s/ Karen E. Keller

                                                       Karen E. Keller (No. 4489)


 cc:     All counsel of record (by CM/ECF & e-mail)
         Clerk of Court (by hand delivery)
Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 5 of 24 PageID #: 2601




                Exhibit A
          Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 6 of 24 PageID #: 2602


Deirdre Wells

From:                               Deirdre Wells
Sent:                               Wednesday, April 10, 2019 5:14 PM
To:                                 'Joseph T. Jaros'; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl;
                                    'SKTevaFentanyl@shawkeller.com'
Cc:                                 External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara
                                    Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall; 'jying@mnat.com'; Jack
                                    Blumenfeld
Subject:                            RE: Insys/SUB -- meet/confer -- Apr 16 hearing


Joe,

I do not believe your summary below is a fair characterization of our call, and I do not believe the parties are at an
impasse on this issue. As stated on our call, Insys only recently raised this issue and Teva is looking into your
request. Teva is looking to see if it has documents that provide the data underlying the droplet size test reports that you
mentioned. To be clear, Teva has not refused to produce anything. We are looking to see what documents we have. As
I previously stated, to avoid unnecessary motion practice, if we have the droplet size distribution testing documents you
are looking for, we will produce them to you. I hope to have that information in the next day or two.

As stated on the call and in my prior email, a                                                              .
             was identified at least as of Teva's August 2017 document production.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Wednesday, April 10, 2019 3:19 PM
To: Deirdre Wells; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Scott Beall; 'jying@mnat.com'; Jack Blumenfeld
Subject: Insys/SUB -- meet/confer -- Apr 16 hearing

Deirdre,

We write to confirm that, on today’s call, Teva would not agree that the complete batch records, including the
documents/data underlying the test reports, particularly the documents/data from which the DSD results were reported
by Teva to FDA, are both relevant and discoverable. In particular, you stated that you were not certain that DSD
documents/data from which Teva reported the DSD results are in Teva’s possession because          conducted all of the
testing. We reminded you of your representation that Teva would produce batch records in Teva’s possession, custody
and control (see attached), and stated that the documents from which Teva reported the ANDA submission batch DSD
results to the FDA must be in Teva’s possession, custody or control. Finally, we asked Teva to agree that the
documents/data from which Teva reported batch results to FDA are relevant and discoverable so we could avoid

                                                             1
             Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 7 of 24 PageID #: 2603
burdening the Court with this issue, as stated in our previous correspondence. Teva would not agree to this point on the
call. Finally, we asked that you provide a representation, in writing, that Teva agrees that the documents from which
Teva reported ANDA submission batch results to FDA are relevant and discoverable by day’s end. Teva would not agree
to do so, so we reached impasse on this issue. You raised the question of whether Insys is allowed to submit a letter
tomorrow based on the setting of the April 16th discovery conference, so Jennifer Ying will contact Karen Keller to
discuss the logistics of Insys’ April 11th letter, and we remain available to meet/confer tomorrow morning if Teva
reconsiders its position. We note Teva provided no substantive basis for its position that the requested documents/data
are not both relevant and discoverable. In particular, Teva did not deny that the documents/data from which it reported
ANDA submission batch results to FDA are in Teva’s possession, custody and control.

In addition, please see the additional notes below.

‐‐Joe


JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Joseph T. Jaros
Sent: Wednesday, April 10, 2019 9:50 AM
To: Deirdre Wells; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/SUB -- meet/confer -- Apr 16 hearing

Deirdre,

To clarify, when we last spoke, Teva canceled the            deposition. After our exchanges below, Teva reserved its right
to proceed with the           deposition at a later time. We likely will agree to the May 2 reserved date for purposes of
the stip, but we’ll need to reserve Insys’ right to seek a short extension of the opening expert date if Teva actually
proceeds on May 2. And here’s an updated agenda for today’s meet/confer:

            Location of the SLC deps TEVA WILL PROVIDE A HOTEL CONFERENCE ROOM FOR BOTH DAYS; LOCATION TBD
       
                    o No motion to compel TEVA CONFIRMED IT WILL NOT COMPEL
                         (new date: Wed Apr 24 at RMMS) APR 24 SHOULD BE FINE, BUT TEVA MAY NOT PROCEED, TBD
                     case production
                   l dep/May 2/stip INSYS TO REVISE STIP TO ACCOMMODATE POSSIBLE MAY 2 DEP
            Apr 16 hearing

                                                                                             2
Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 8 of 24 PageID #: 2604
   o   Complete batch records, including underlying DSD data (                  t),
       see, e.g., attached & excerpts below SEE ABOVE
   o   Teva’s remaining issues?

                                    REDACTED




                                                 3
             Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 9 of 24 PageID #: 2605

                                                                                 REDACTED




JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Tuesday, April 09, 2019 2:32 PM
To: Joseph T. Jaros; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/SUB -- meet/confer -- Apr 16 hearing


                                                                                             4
        Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 10 of 24 PageID #: 2606
Joe,

The deposition of              has not been canceled, but rather postponed. In light of Insys's forthcoming production,
the deposition of              has been rescheduled for Thursday May 2. Unfortunately,                 has scheduling
conflicts the week of April 15 and 22. The deposition will proceed in New Jersey. We propose that this be added to the
case schedule stipulation.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Tuesday, April 09, 2019 2:36 PM
To: Deirdre Wells; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/SUB -- meet/confer -- Apr 16 hearing

Thanks Deirdre.

Yes, let’s go noon ET tomorrow, we can use 888 272 7337 code 299 2200.

We understand that Teva is confirming its cancelation of the Apr 12          dep, but reserving the right to
notice/subpoena a later         deposition based on review of Insys’ production of additional documents later this
week mentioning         . Insys reserves its right to object to any rescheduled         deposition. As noted, I’m
handling the        case production, that will be completed this week. Tara can speak to other issues on tomorrow’s
call, I believe.

Let’s add the case schedule/stipulation to the agenda for tomorrow’s call, and the                      deposition
requests. I believe Paul offered Thu Apr 25 at RMMS, but Teva has not yet accepted that date.

‐‐Joe


JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
            WWW.RMMSLEGAL.COM




                                                           5
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 11 of 24 PageID #: 2607
This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Tuesday, April 09, 2019 1:01 PM
To: Joseph T. Jaros; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/SUB -- meet/confer -- Apr 16 hearing

Joe,

I can be available today at 4 PM ET or tomorrow between 11:30‐2 PM ET. Is there a time that works for you?

Regarding            , we did not realize Insys had additional documents that it would be producing. In light of Insys's
forthcoming production, I have reached out to                counsel to try to reschedule the deposition for a later date
so that we can have a chance to review the produced documents.

Can you please let me know a date certain by when Insys's document production will be complete?

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Tuesday, April 09, 2019 10:49 AM
To: Deirdre Wells; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Scott Beall
Subject: Insys/SUB -- meet/confer -- Apr 16 hearing

Deirdre,

Please provide Teva’s availability for a meet/confer today re: pending discovery issues.

We’d like to eliminate issues from the Apr 11 letters to the Court, if possible.

Tara can speak to document issues, and I am handling any dispute regarding                       , and the Teva batch records/DSD
data.

We welcome discussion of anything else on Teva’s list, and can provide an update regarding anticipated document
productions this week.

Given the cost of travel arrangements, etc., I’d also appreciate a response to the                   email below.

‐‐Joe


JOSEPH T. JAROS | PARTNER
                                                                                             6
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 12 of 24 PageID #: 2608

JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Joseph T. Jaros
Sent: Monday, April 08, 2019 5:31 PM
To: 'Deirdre Wells'; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall; Joseph T. Jaros
Subject: Insys/SUB --                 -- Apr 12

Deirdre,

Thanks for the call earlier today.

Can you please confirm that Teva has not engaged, and will not engage,          as a consulting or testifying expert in
this case, and that Teva will not call     at trial in this case? Once confirmed, we anticipate Insys will agree to cancel
the          deposition.

Please note that, in addition to today’s productions, we are continuing to work to supplement Insys’ production, as
requested by Teva, and that we anticipate producing additional documents bearing              name this week. My
current understanding is that you can expect to receive documents from the Kottayil v. Insys litigation, to your attention,
by Thu Apr 11.

‐‐Joe

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Monday, April 08, 2019 8:52 AM
To: Joseph T. Jaros; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/Teva - Teva 30(b)(6) Depositions

Joe,

Teva is still identifying the location for the depositions. We will send along the information this week. For your travel
arrangements, I confirm that the depositions will be in Salt Lake City.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
                                                                                             7
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 13 of 24 PageID #: 2609
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Thursday, April 04, 2019 9:26 AM
To: Deirdre Wells; Chris P. Galligan; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/Teva - Teva 30(b)(6) Depositions

Deirdre,

Can you please clarify the location? Do you want us to book a conference room for the deps in SLC? Or is your team still
identifying the location at which Teva will provide the room?

‐‐Joe


JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Thursday, April 04, 2019 8:17 AM
To: Chris P. Galligan; Joseph T. Jaros; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: RE: Insys/Teva - Teva 30(b)(6) Depositions

Chris,

Teva is not delaying in providing topic designations. Plaintiffs chose not to serve a 30(b)(6) notice until March 20.
Plaintiffs' notice requested that Teva provide the identification of the topics on which an individual will testify at least a
week in advance of the deposition. The depositions are still two weeks out. As previously stated, Teva is reviewing
Plaintiffs' 30(b)(6) notice and will provide its response and objections, as well as indicate which witness is designated for
which topic(s), once that review is complete.

As previously noted, the witnesses will be made available in Salt Lake City.

Best,
Deirdre
                                                                                             8
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 14 of 24 PageID #: 2610


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Chris P. Galligan [mailto:CGalligan@rmmslegal.com]
Sent: Thursday, April 04, 2019 8:14 AM
To: Joseph T. Jaros; Deirdre Wells; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Scott Beall
Subject: Insys/Teva - Teva 30(b)(6) Depositions

Deirdre,

Following up on the below, please provide the requested topic designations for the
depositions, Teva’s delay is hindering our ability to prepare.

Relatedly, please let us know where the witnesses will be presented so that logistics can be arranged.

Thank you.

Chris


CHRIS P. GALLIGAN | ATTORNEY
CGALLIGAN@RMMSLEGAL.COM
DIRECT | 312.222.6346
OFFICE | 312.527.2157




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Joseph T. Jaros
Sent: Monday, April 01, 2019 6:52 PM
To: Deirdre Wells; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Scott Beall
Subject: Insys v Teva -- Teva's ANDA Productions/Deps

Deirdre,

Yes, we accept Apr 18 (                            ) and Apr 19                       .

Please provide the topic designations as soon as possible.
                                                                                             9
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 15 of 24 PageID #: 2611


‐‐Joe


JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Monday, April 01, 2019 2:14 PM
To: Joseph T. Jaros; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Steven J. Birkos
Subject: RE: Insys v Teva -- Teva's ANDA Productions

Joe,

Does April 18 work for                                             deposition, followed by                      deposition on April 19?

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Sunday, March 31, 2019 5:49 PM
To: Deirdre Wells; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Mythri Raghavan; Katie A.
Boda; Maja Sherman; Steven J. Birkos
Subject: RE: Insys v Teva -- Teva's ANDA Productions

Thank you, Deirdre.

Apr 17 (                ) will not work; Apr 19 (                          ) works.

Separately, we will provide                                                     availability later this week.


                                                                                              10
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 16 of 24 PageID #: 2612

JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501
MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Saturday, March 30, 2019 7:56 PM
To: Joseph T. Jaros; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Paul J. Molino; Tara Mythri Raghavan; Katie A. Boda; Maja Sherman; Steven J. Birkos
Subject: RE: Insys v Teva -- Teva's ANDA Productions

Joe,

Subject to our forthcoming objections, Teva will present                and                as 30(b)(6) witnesses. The
witnesses will be made available in Salt Lake City.              is available April 17, and               is available April
19. Please let us know ASAP if these dates will not work on your end.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Deirdre Wells
Sent: Tuesday, March 26, 2019 10:31 AM
To: 'Joseph T. Jaros'; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Raghavan; Katie A. Boda;
Maja Sherman; Steven J. Birkos
Subject: RE: Insys v Teva -- Teva's ANDA Productions

Joe,

Teva is reviewing Insys's 30(b)(6) notice and will provide its response and objections, as well as indicate who will be
Teva's 30(b)(6) witness(es), once that review is complete.

I confirm that Teva's production is current. There is no outstanding ANDA correspondence.


                                                                                             11
        Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 17 of 24 PageID #: 2613
Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Thursday, March 21, 2019 5:50 PM
To: Deirdre Wells; Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); External-Paul Molino (rmmslegal.com); Tara Raghavan; Katie A. Boda;
Maja Sherman; Steven J. Birkos
Subject: Insys v Teva -- Teva's ANDA Productions

Deirdre,

Our records indicate that Teva has not supplemented its ANDA production since last year. The date of the last
submission appears to be Oct 4, 2018. Please update both ANDA productions by Fri Mar 29 so that we can prepare for
the 30(b)(6) deposition of Teva.

In addition, please identify Teva’s likely designee(s) so that we can begin preparation.

‐‐Joe

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Thursday, March 21, 2019 11:06 AM
To: Deborah S. Pocius; Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: William A. Rakoczy; Joseph T. Jaros; Tara Raghavan; Kevin P. Burke; Maja Sherman
Subject: RE: Insys Therapeutics, Inc. et al v. Teva Pharmaceuticals USA, Inc.

Counsel,

Last night's document production is unusable. It is in the form of pdf documents and appears to re‐use bates numbers
that have already been used. Please immediately provide a replacement production, with the required metadata and
load files and proper bates numbers. Please also let us know why Plaintiffs could not have produced these documents
before the document completion date.

Plaintiffs' deficient and late production—2 weeks after the document completion deadline—impairs Teva's ability to
prosecute its case. Insys's 30(b)(6) depositions are scheduled to begin in less than a week. Teva reserves all rights to
seek relief as a result of Plaintiffs' late and deficient document production.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico
                                                             12
       Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 18 of 24 PageID #: 2614


From: Deborah S. Pocius [mailto:DPocius@rmmslegal.com]
Sent: Wednesday, March 20, 2019 7:40 PM
To: Teva-Fentanyl; 'SKTevaFentanyl@shawkeller.com'
Cc: External-William Rakoczy (rmmslegal.com); Joseph T. Jaros; Tara Raghavan; External-Kevin Burke (rmmslegal.com);
Maja Sherman
Subject: Insys Therapeutics, Inc. et al v. Teva Pharmaceuticals USA, Inc.

Counsel:

Plaintiffs Insys Therapeutics Inc. and Insys Development Company are producing today, by secure site,
documents bearing bates numbers INSYS-SUBTEVA_0063056 - INSYS-SUBTEVA_0070116 in connection
with the above-referenced matter. This production contains information that has been designated Confidential
Pursuant to Protective Order, and should be treated accordingly. Metadata for this production will be provided
later this week.

Note, If you have accessed this ftp before, please use the same username and password created upon initial
login. If this is your first time accessing the ftp, the link in the email will prompt you to create a password
associated with your particular email address, which will then allow access to download the production. Please
note the provided link will expire 14 days after receipt of this email

Best Regards,
Debby

Deborah S. Pocius
Paralegal
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654
E-mail: dpocius@rmmslegal.com
(312) 222-6312 direct phone
(312) 222-6012 direct fax
Website: www.rmmslegal.com

This message may contain information that is privileged, confidential and exempt from disclosure under applicable law.
Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to
avoid penalties under the Internal Revenue Code of 1986, as amended. If you are not the intended recipient (or
authorized to act on behalf of the intended recipient) of this message, you may not disclose, forward, distribute, copy, or
use this message or its contents. If you have received this communication in error, please notify us immediately by return
e-mail and delete the original message from your e-mail system. Thank you.




                                                            13
Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 19 of 24 PageID #: 2615




                 Exhibit B
        Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 20 of 24 PageID #: 2616


Deirdre Wells

From:                               Deirdre Wells
Sent:                               Tuesday, April 09, 2019 2:11 PM
To:                                 'Joseph T. Jaros'; Katie A. Boda; 'SKTevaFentanyl@shawkeller.com'; Teva-Fentanyl
Cc:                                 External-Paul Molino (rmmslegal.com); External-William Rakoczy (rmmslegal.com); Tara
                                    Mythri Raghavan; Maja Sherman; Jack Blumenfeld; 'jying@mnat.com'; Scott Beall; Chris
                                    P. Galligan
Subject:                            RE: Insys v. Teva -- Teva's Production


Joe,

While we do not agree that all of the documents you seek are necessarily relevant and discoverable, in the spirit of
cooperation and to avoid unnecessary motions practice we have been looking into the batch records referenced in your
email. From our records, the
                                                                                                have been produced.
See, e.g., TEVA‐FENT_0002644‐0002685, TEVA‐FENT_0002769‐0002812, TEVA‐FENT_00116426‐00116568, TEVA‐
FENT_0025049‐0025082.                   were first produced in August 2017.

                                                                                       .
                                                            See, e.g., TEVA‐FENT_0002052‐0002098.

We trust this resolves Plaintiffs’ concerns.

Best,
Deirdre



Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Joseph T. Jaros [mailto:jjaros@rmmslegal.com]
Sent: Wednesday, April 03, 2019 6:00 PM
To: Deirdre Wells; Katie A. Boda; 'SKTevaFentanyl@shawkeller.com'; Teva-Fentanyl
Cc: External-Paul Molino (rmmslegal.com); External-William Rakoczy (rmmslegal.com); Tara Mythri Raghavan; Maja
Sherman; Jack Blumenfeld; 'jying@mnat.com'; Scott Beall; Chris P. Galligan
Subject: RE: Insys v. Teva -- Teva's Production

Deirdre,

Thanks for the response below.

To confirm, we are requesting a complete copy of the batch records for each of Teva’s ANDA submission batches,
including, without limitation, the documents/data from which Teva reported its Droplet Size Distribution (DSD) results in
the ANDA Test Reports. For quick reference, a list of the ANDA submission batches is below, along with an exemplary
excerpt from one of the test reports. The complete batch records, and documents/data underlying Teva’s DSD results,

                                                            1
       Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 21 of 24 PageID #: 2617
fall within at least Insys RFP 9, 20, 50. We assume the underlying DSD results are part of the batch records, but, if not,
we ask that Teva prioritize production of the documents/data underlying the DSD results listed in Katie’s email below.

Please confirm that Teva agrees that the requested batch records, including the underlying DSD results, are relevant and
discoverable. If Teva does not agree, please provide a time tomorrow to meet/confer so we can tee this up for Apr 16, if
necessary.

                                                  REDACTED




JOSEPH T. JAROS | PARTNER
JJAROS@RMMSLEGAL.COM
DIRECT | 312.222.7501


                                                             2
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 22 of 24 PageID #: 2618

MOBILE | 312.420.5548




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.

From: Deirdre Wells [mailto:DWELLS@sternekessler.com]
Sent: Wednesday, April 03, 2019 2:47 PM
To: Katie A. Boda; 'SKTevaFentanyl@shawkeller.com'; Teva-Fentanyl
Cc: Paul J. Molino; Joseph T. Jaros; William A. Rakoczy; Tara Mythri Raghavan; Maja Sherman; Jack Blumenfeld;
'jying@mnat.com'; Matthew D. Massich
Subject: RE: Insys v. Teva -- Teva's Production

Katie,

We appreciate you flagging this. We are collecting and will produce the relevant pages from notebook 2989. We should
have this for you by the end of the week.

Regarding the test reports, the face of the test reports you list include data. Can you clarify what documents you have
been unable to find related to the test reports?

Best,
Deirdre



Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Katie A. Boda [mailto:kboda@rmmslegal.com]
Sent: Friday, March 29, 2019 7:48 PM
To: Deirdre Wells; 'SKTevaFentanyl@shawkeller.com'; Teva-Fentanyl
Cc: External-Paul Molino (rmmslegal.com); Joseph T. Jaros; External-William Rakoczy (rmmslegal.com); Tara Mythri
Raghavan; Maja Sherman; Jack Blumenfeld; 'jying@mnat.com'; Matthew D. Massich
Subject: RE: Insys v. Teva -- Teva's Production

Hi Deirdre,

Thank you for looking into this. Can you please let us know when you will expect to have a response? Are you available
for a call early next week to discuss? We would like to get this issue resolved as soon as possible.

Best,
                                                                                             3
            Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 23 of 24 PageID #: 2619
Katie


KATIE A. BODA | ATTORNEY
KBODA@RMMSLEGAL.COM
DIRECT | 312.222.7206
OFFICE | 312.527.2157




SIX WEST HUBBARD STREET | CHICAGO IL 60654
                     WWW.RMMSLEGAL.COM




This email message and any attachments are being sent by Rakoczy Molino Mazzochi
Siwik LLP, are confidential, and may be privileged. If you are not the intended recipient,
please notify us immediately by replying to this message, and destroy all copies of this
message and any attachments. Thank you.


From: Deirdre Wells <DWELLS@sternekessler.com>
Sent: Thursday, March 28, 2019 10:21 AM
To: Katie A. Boda <kboda@rmmslegal.com>; 'SKTevaFentanyl@shawkeller.com' <SKTevaFentanyl@shawkeller.com>;
Teva‐Fentanyl <Teva‐Fentanyl@sternekessler.com>
Cc: Paul J. Molino <paul@rmmslegal.com>; Joseph T. Jaros <jjaros@rmmslegal.com>; William A. Rakoczy
<wrakoczy@rmmslegal.com>; Tara Mythri Raghavan <traghavan@rmmslegal.com>; Maja Sherman
<msherman@rmmslegal.com>; Jack Blumenfeld <jblumenfeld@mnat.com>; 'jying@mnat.com' <jying@mnat.com>;
Matthew D. Massich <MMassich@rmmslegal.com>
Subject: RE: Insys v. Teva ‐‐ Teva's Production

Counsel,

Thank you for raising your concern. This is the first we have heard of any concerns with Teva's document
production. We are looking into your email and will endeavor to respond as quickly as possible. I cannot, however,
guarantee that we will have a response by tomorrow.

Best,
Deirdre


Deirdre M. Wells
Director
Sterne, Kessler, Goldstein & Fox P.L.L.C.
Email: dwells@sternekessler.com
Direct: 202.772.8985

Administrative Assistant: Maria Cabico


From: Katie A. Boda [mailto:kboda@rmmslegal.com]
Sent: Wednesday, March 27, 2019 6:36 PM
To: 'SKTevaFentanyl@shawkeller.com'; Deirdre Wells; Teva-Fentanyl
Cc: External-Paul Molino (rmmslegal.com); Joseph T. Jaros; External-William Rakoczy (rmmslegal.com); Tara Mythri
Raghavan; Maja Sherman; Jack Blumenfeld; 'jying@mnat.com'; Matthew D. Massich
Subject: Insys v. Teva -- Teva's Production


                                                                                             4
        Case 1:17-cv-01303-CFC Document 83 Filed 04/18/19 Page 24 of 24 PageID #: 2620

Counsel,

I write regarding deficiencies in Defendants document production to date. Teva’s responses to Insys’ First
Requests for Production of Documents and Things indicate Teva has produced or agreed to produce
laboratory notebooks and underlying data for the testing performed on Teva’s ANDA product; however, based
on Insys’ review of Teva’s production no such documents have been produced. (See, e.g., Teva’s Response to
RFP Nos. 9, 80, 81).

For example, the underlying data for the test reports, including the following test reports is not included in
Teva’s production: TEVA‐FENT_0002270 (                         ); TEVA‐FENT_0002274 (                        );
TEVA‐FENT_0002277 (                       ); TEVA‐FENT_0023500 (                             ); TEVA‐
FENT_0023504 (                          ); TEVA‐FENT_0023508 (                             ); TEVA‐
FENT_0023512 (                          ); TEVA‐FENT_0023515 (                              ); TEVA‐
FENT_0023519 (                          ); TEVA‐FENT_0023522 (                              ); TEVA‐
FENT_0023525 (                          ); TEVA‐FENT_0023528 (                              ); TEVA‐
FENT_0023531 (                          ); TEVA‐FENT_0023535 (                              ); TEVA‐
FENT_0023539 (                          ).

As another example, Section 2.3.P of Teva’s ANDA refers to Notebook 2989 at TEVA‐FENT_0021322, but
Notebook 2989 is not included in Teva’s production.

Please produce all documents responsive to Insys RFP Nos. 9, 80 and 81, including the laboratory notebooks
and underlying data for the testing performed on Teva’s ANDA product by Friday, March 29, 2019.

Best regards,

Katie



Katie Boda
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 800
Chicago, IL 60654
kboda@rmmslegal.com
Telephone: (312) 222-7206
Facsimile: (312) 222-7226
www.rmmslegal.com

This message may contain information that is privileged, confidential and exempt from disclosure under applicable
law. Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any other
taxpayer) to avoid penalties under the Internal Revenue Code of 1986, as amended. If you are not the intended recipient
(or authorized to act on behalf of the intended recipient) of this message, you may not disclose, forward, distribute, copy,
or use this message or its contents. If you have received this communication in error, please notify us immediately by
return e-mail and delete the original message from your e-mail system. Thank you.




                                                              5
